ORIGINAL ACTION JOURNAL ENTRY AND OPINION
Relator, Jeffrey Hernandez, seeks a writ of mandamus in order to compel the respondent, Judge Shirley Strickland-Saffold, to grant pre-conviction jail time credit in the underlying cases of State v. Hernandez, Cuyahoga County Court of Common Pleas Case Nos. CR-377841 and CR-379732. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment are copies of two judgments, as journalized on August 10, 2001, which demonstrate that the relator has been granted pre-conviction jail time credit in the amount of one hundred and eighty (180) days in CR-377841 and CR-379732. The respondent has fulfilled her duty to grant the relator credit for any pre-conviction incarceration. Thus, the relator's request for mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
Accordingly, we grant the respondent's motion for summary judgment. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B). Costs to respondent.
Writ denied.
TERRENCE O'DONNELL, J., and COLLEEN CONWAY COONEY, J., CONCUR.